IN THE COURT OF APPEALS OF IOWA

                                      No. 19-0856
                               Filed November 30, 2020


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

SCOTT DWAYNE CHATMAN,
     Defendant-Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Polk County, Robert B. Hanson

(competency),    William      P.   Kelly   (competency),   and   Jeffrey   D.   Farrell

(trial/sentencing), Judges.



       A defendant appeals his convictions for first-degree robbery, first-degree

burglary, and assault causing bodily injury.           CONVICTIONS AFFIRMED;

SENTENCE VACATED AND REMANDED FOR RESENTENCING.



       Martha J. Lucey, State Appellate Defender, and Bradley M. Bender,

Assistant Appellate Defender, for appellant.

       Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant Attorney

General, for appellee.



       Considered by Vaitheswaran, P.J., and Tabor and Schumacher, JJ.
                                          2


TABOR, Judge.

       A jury convicted Scott Chatman of burglary in the first degree, robbery in

the first degree, and assault causing bodily injury.        He now appeals those

convictions, raising four issues: (1) incompetency; (2) ineffective assistance of

counsel; (3) insufficient proof that he committed the crimes; and (4) sentencing

error. In a pro se brief,1 Chatman advances three more arguments: (5) insufficient

evidence that he used a dangerous weapon while committing the crimes; (6) his

alleged absence during the competency hearings; and (7) admission of “grisly

misleading photos of the deceased victim to inflame the passion of the jury.”

       On the first and sixth issues, we find no due process violation in the district

court’s determination that Chatman was competent to stand trial under Iowa Code

chapter 812 (2018). On the second and seventh issues, we preserve his claims

of ineffective assistance of counsel for possible postconviction relief proceedings.

On the third and fifth issues, viewing the evidence in the light most favorable to the

jury’s verdicts, we affirm his convictions. And on the fourth issue, we remand for

resentencing.


1 Last year, the Iowa General Assembly enacted Senate File 589, an omnibus
crime bill that foreclosed our ability to consider pro se filings when a defendant has
an attorney. See 2019 Iowa Acts ch. 140 § 30 (codified at Iowa Code § 814.6A(1)).
Because Chatman has appellate counsel, the State argues we cannot consider his
pro se briefing. In State v. Macke, our supreme court determined other provisions
of the same omnibus bill did not apply to appeals pending on July 1, 2019. 933
N.W.2d 226, 228 (Iowa 2019); see also State v. Gordon, 943 N.W.2d 1, 5 (Iowa
2020) (reiterating amendments did not apply retrospectively to appeals from
judgments entered before statute’s effective date). Since then, we have
consistently rejected the State’s argument on pro se filings. See State v.
Lindaman, No. 19-1088, 2020 WL 5229188, at *1 n.1 (Iowa Ct. App. Sept. 2, 2020)
(collecting cases). Because the district court entered judgment on May 1, 2019,
we may consider Chatman’s pro se supplemental briefs.
                                        3


        I.     Facts and Prior Proceedings

        Felix Mandujano had a good neighbor in Brian Everson. Everson lived with

his girlfriend Breanna George in the same Des Moines apartment complex as

Mandujano. After Mandujano received a cancer diagnosis in 2015, Everson and

George took him to chemotherapy appointments and ran other errands for him.

Everson described the toll the disease took on his friend: “I watched him go from

about 140 pounds to 106 pounds in a matter of weeks. . . . He could hardly move

at all. He shuffled his feet when he walked. It was hard for him to stand. He got

dizzy really easy.”2

        During his friendship with Mandujano, Everson met Chatman. In late spring

2016, Everson stopped by Mandujano’s apartment when Chatman was visiting.

They interacted “long enough to have a beer.” After that first encounter, Everson

noticed Chatman coming and going from Mandujano’s apartment four or five other

times. On those occasions, he recalled Chatman driving a green minivan. From

conversations with Mandujano, Everson grew worried about Chatman’s visits to

his ailing friend’s apartment.

        One evening in July 2016, Everson and George were walking their basset

hounds when they saw Chatman drive toward Mandujano’s building in his minivan.

Expecting trouble, Everson handed the dog’s leash to George and took off running.

By the time he reached the parked van, Everson saw Chatman “donkey kick” the

door of Mandujano’s apartment and force his way inside.




2   Mandujano died in the summer of 2018.
                                         4


      When Everson reached the doorway, he could hear Chatman’s demand:

“Give me the money.” Everson saw Chatman reaching out to threaten Mandujano.

When he drew closer, Everson could see Chatman held a knife. Everson armed

himself with a stick and crossed the threshold, only to have Chatman turn and

charge at him. Everson back pedaled, falling off the stoop and into Mandujano’s

rose garden. Chatman commandeered the stick and started striking Everson. By

this time, George, with the dogs in tow, had caught up with her boyfriend. She

yelled for Chatman to stop hitting him. In reaction, Chatman stopped beating

Everson and returned to the apartment—again demanding money from

Mandujano. During this interlude, Everson reached through the open window of

Chatman’s parked van to grab the keys from the ignition. Seeing this move,

Chatman rushed toward Everson with the knife. Everson ran to another neighbor’s

house, where he called 911. From Chatman’s attack, Everson endured a broken

finger, two broken toes, and gashes on his shins. Mandujano also suffered cuts

to his right hand and left bicep and elbow.

      The State charged Chatman with first-degree burglary, first-degree robbery,

and assault causing bodily injury in a March 2018 trial information. The district

court scheduled a jury trial for September. But before the parties completed jury

selection, the court suspended proceedings and ordered a competency evaluation.

After the evaluation, the court found Chatman incompetent to stand trial and sent

him to the Iowa Medical and Classification Center (IMCC) for treatment. A few

months later, the court found the IMCC had restored Chatman’s competence.

Chatman stood trial in March 2019. A jury convicted him as charged. He now

appeals.
                                        5


       II.    Scope and Standards of Review

       The issues raised on appeal require varying standards of review. We

review the district court’s decision on Chatman’s competency de novo. See State

v. Johnson, 784 N.W.2d 192, 194 (Iowa 2010). Likewise, we review his claims of

ineffective assistance of counsel de novo. See State v. Shorter, 945 N.W.2d 1, 6

(Iowa 2020). But we review his challenge to the sufficiency of the evidence for the

correction of legal error. See State v. Schiebout, 944 N.W.2d 666, 670 (Iowa

2020). Viewing the record in the light most favorable to the State, we will uphold

the verdicts if substantial evidence supports them.      Id.   We also review his

sentence for correction of legal error and will not reverse unless Chatman can

show an abuse of discretion or defect in the sentencing procedure. See State v.

Formaro, 638 N.W.2d 720, 724 (Iowa 2002).

       III.   Analysis

       A.     Competency to Stand Trial

       Chatman lodges three complaints about the district court’s handling of the

competency issue. First, he contends the court erred by concluding his time at the

IMCC restored his competency to stand trial and by not monitoring the proceedings

to ensure that Chatman remained competent. Second, he argues the district court

missed a statutory deadline for holding a competency restoration hearing. Third,

in his pro se filing, Chatman asserts he was not present at the unreported

competency hearings in October 2018 and January 2019. And he claims his

absence from those hearings violated due process.          We will address each

allegation in turn.
                                            6


         1.     Restoration of Competency Standard

         We start with the fundamentals. Criminal defendants cannot stand trial if

they are “suffering from a mental disorder which prevents [them] from appreciating

the charge, understanding the proceedings, or assisting effectively in the defense.”

Iowa Code § 812.3(1); State v. Lyman, 776 N.W.2d 865, 874 (Iowa 2010),

overruled on other grounds by Alcala v. Marriott Int’l, Inc., 880 N.W.2d 699, 708

n.3 (Iowa 2016).       Subjecting an incompetent defendant to trial violates due

process. Cooper v. Oklahoma, 517 U.S. 348, 354 (1996). But we presume a

defendant is competent to stand trial and place the burden on the defendant to

prove otherwise by a preponderance of the evidence. Lyman, 776 N.W.2d at 874.

         Chatman’s counsel met that burden when the court first set the case for

trial. On the second day of jury selection in September 2018, counsel told the

court:

         My concern, Your Honor, in this case is that there are times when
         Mr. Chatman and I are able to communicate and we’re able to talk
         about matters, but there are other times when he is completely
         uncooperative, to say the least, with me, not listening to anything that
         I say and alleging things that are simply not true.

Following its dialogue with Chatman, the court ordered a competency evaluation.

         After evaluating him, psychologist Michael Huston reported Chatman

received treatment for bipolar disorder, post-traumatic stress disorder (PTSD), and

anxiety. Despite receiving treatment, Chatman continued to display “significant

symptoms of paranoid thought and emotional reactivity,” according to Dr. Huston.

Dr. Huston found “mild impairment” of Chatman’s ability to appreciate the charges

against him and “minimal impairment” of his ability to understand the legal

proceedings. But on the ability to assist effectively in his defense, Dr. Huston found
                                       7


Chatman showed “substantial impairment.” To illustrate that third finding, Dr.

Huston reported Chatman’s belief that his defense attorney was working with the

prosecutor and judge without regard for justice. He recommended transferring

Chatman to the IMCC for restoration of his competency to stand trial. The court

accepted that recommendation and suspended proceedings. See Iowa Code

§ 812.6(2)(a).

      Then, on November 30, 2018, psychiatrist Arnold Andersen notified the

court that Chatman was “now competent to stand trial after completion of

restoration at IMCC.” Dr. Andersen believed Chatman was “able to assist counsel,

despite some reservations about adequacy of counsel.”        On that point, Dr.

Andersen noted that Chatman was still willing to cooperate “by asking questions

of counsel, listening to him, giving feedback, and taking in general ‘a hands-on’

approach.” Chatman was also able to identify the charges against him, appreciate

the nature of proceedings, and “give a reasonable estimate of a range of

punishments,” according to Dr. Andersen.       The court’s acceptance of that

competency finding is the issue before us. See Iowa Code § 812.8(1).

      In reviewing the restoration decision, we begin with the presumptions and

burdens under section 812.8.     When the psychiatrist informed the court that

Chatman was “mentally restored” the presumption of competency returned. See

State v. Snethen, 245 N.W.2d 308, 311 (Iowa 1976). On appeal, both parties cite

Snethen for the proposition that Chatman had the burden to prove he was not

competent at the time of the restoration hearing. But our supreme court recently

suggested, without analysis, that it was the State’s burden to prove by a

preponderance of the evidence that a defendant’s “competency had been
                                         8

restored” under section 812.8(5). See State v. Veal, 930 N.W.2d 319, 338 (Iowa

2019) (“In sum, the State carried its burden of proving by a preponderance of

evidence that Veal’s competency had been restored.”). Regardless of which party

had the burden of proof, we find the district court properly determined on

January 14, 2019, that Chatman was competent to stand trial based on

Dr. Andersen’s comprehensive psychiatric evaluation.          In finding Chatman

competent to stand trial, the court permissibly relied on the psychiatrist’s

mental-status examination and personal observations of Chatman.            See id.

(highlighting fact that examining psychiatrist found Veal could work with his

counsel).

      Yet Chatman insists he remained incompetent—as revealed by his

“irrational, delusional, and paranoid behaviors” at hearings on January 25 and

February 21. He contends the court failed in its duty to “monitor the proceedings

and ensure the defendant’s due process and statutory rights related to competency

are properly protected throughout the proceedings.” See State v. Einfeldt, 914

N.W.2d 773, 783 (Iowa 2018). Chatman is correct that the court had a continuing

duty to ensure his right to due process. See Iowa Code § 812.3(1).3 As an

offshoot, we must measure Chatman’s competency from the whole record on

appeal. See State v. Pedersen, 309 N.W.2d 490, 496 (Iowa 1981) (“In considering

the totality of the circumstances in our de novo review, we turn to the two main


3 That provision requires a competency hearing “at any stage of a criminal
proceeding” “when the district court finds probable cause that there exist ‘specific
facts showing that the defendant is suffering from a mental disorder which prevents
the defendant from appreciating the charge, understanding the proceedings, or
assisting effectively in the defense.’” Iowa Code § 812.3(1); Einfeldt, 914 N.W.2d
at 779.
                                          9


parts of the record bearing on defendant’s competency to stand trial: the views of

the two psychiatrists, and defendant’s utterances and conduct before, during, and

after trial.”). “[O]ur task is to examine the information before the trial court to

determine if at the relevant time an unresolved question of the defendant’s

competency reasonably appeared.” State v. Kempf, 282 N.W.2d 704, 707 (Iowa

1979).

         Granted, all we have is the cold record. But still, our reading of Chatman’s

behavior at those hearings does not show an inability to assist in his defense.4

True, at both hearings, Chatman complained that he was unable to communicate

with defense counsel. At the January 25 hearing, Chatman received permission

from the court to read a letter he wrote describing his frustrations with his case.

The letter offered a clear, detailed, linear explanation of why he wanted new

counsel. Chatman was upset that his attorney urged him to take a plea offer.

Chatman also told the court that “this incompetency thing” was “a ploy” and his

PTSD from serving in the Marine Corps had “nothing to do with [him] being

incompetent or competent.” At the hearing’s end, the court agreed to appoint new

counsel.

         Admittedly, the February 21 hearing portrays a more volatile defendant. His

newly appointed attorney described a “recent outburst” by Chatman as “pretty

illustrative” of their conversations. Then defense counsel asked to withdraw. The


4 The State recognizes that under Einfeldt, “Chatman’s references to subsequent
events could help support an argument that the trial court should have found
‘circumstances suggesting a change,’ requiring it to suspend proceedings again
and order another competency evaluation.” 914 N.W.2d at 783 (quoting Drope v.
Missouri, 420 U.S. 162, 181 (1975)). But the State contends even that line of
argument should not convince us to reverse the restoration decision.
                                           10


prosecutor weighed in: “[T]his is a reoccurring problem with this specific defendant,

period. We’ve tried the 812 route.[5] I knew he wasn’t an 812. He’s just a

disagreeable man. It doesn’t make him incompetent.” When the court called on

Chatman, he again complained that his attorney recommended he take a plea

deal.    Beyond the deal, Chatman expressed dismay that defense counsel

predicted: “[W]e’re going to convict your ass.” Chatman asked the court: “Who

talks to their clients like that?”    Defense counsel acknowledged making the

statement but told the court he was trying to impress upon Chatman that the State

had strong evidence, and Chatman “tend[ed] to take things out of context.” The

court again appointed new counsel.6

        All in all, Chatman’s dissatisfaction with his first two attorneys did not signal

his incompetence to stand trial.7 An ability to assist effectively in one’s defense

does not require passively accepting appointed counsel’s proposed strategy. See

State v. Edwards, 507 N.W.2d 393, 396 (Iowa 1993) (finding defendant competent,

though he was disruptive during trial and “left no doubt that he was going to take



5 Iowa Code chapter 812 governs criminal defendants’ competency to stand trial.
6 On the first day of his March 2019 jury trial, his third attorney made a record that
she presented Chatman with the plea offer from the State. Chatman confirmed
that he understood the offer and rejected it.
7 Chatman also points to his unruly conduct at sentencing that caused the judge

to order his removal from the courtroom. We find Chatman’s angry performance
at the sentencing hearing does not counter the psychiatric assessment relied on
by the court in determining Chatman’s competency was restored. See State v.
Stanley, 344 N.W.2d 564, 571 (Iowa 1983) (“The trial court was able, at the . . .
sentencing proceedings, to view the defendant to aid in a determination regarding
[his] competency. The record reveals no behavior on the part of Stanley which
would in any way negate the psychological evaluations which were considered by
the court.”); see also State v. Campbell, No. 16-0550, 2017 WL 2464070, at *2
(Iowa Ct. App. June 7, 2017) (explaining a defendant’s “odd, disruptive, and
sometimes irrational behaviors” do not “equate with incompetency to stand trial”).
                                        11


an active role in his defense and in no uncertain terms explained why”). Suppose

Chatman had waived the right to counsel and opted to represent himself. While

often ill-advised, that choice is constitutionally protected and does not show

incompetence to stand trial. See generally Faretta v. California, 422 U.S. 806, 834

(1975) (“To force a lawyer on a defendant can only lead him to believe that the law

contrives against him.”). Contrary to Chatman’s position on appeal, nothing in the

record compels us to reverse the district court’s January 2019 ruling that he was

competent to stand trial. On our de novo review, the record does not raise a

substantial question of his competency after that ruling.

       2.     Timeliness of Restoration Hearing

       Chatman also contends the district court violated the deadline set in Iowa

Code section 812.8(4). That provision requires the court to schedule a hearing

within fourteen days of receiving notice from a psychiatrist that “the defendant has

acquired the ability to appreciate the charge, understand the proceedings, and

effectively assist in the defendant’s defense.”      Iowa Code § 812.8(1), (4).

Dr. Andersen notified the court of his evaluation on November 30, 2018. The court

held a hearing on January 14, 2019—forty-five days later.

       The State argues Chatman did not preserve error on this procedural

challenge. In reply, Chatman recognizes issues must ordinarily be raised and

decided by the district court before an appellate court can review them. See Meier

v. Senecaut, 641 N.W.2d 532, 537 (Iowa 2002). But Chatman notes appellate

review is possible if the failure to raise this issue resulted from the denial of

effective assistance of counsel. We will address this ineffective-assistance claim

with Chatman’s other complaints about trial counsel’s performance.
                                        12


      3.      Chatman’s Pro Se Competency Issue

      In his pro se supplemental brief, Chatman claims the court violated his due

process rights because “he was not present at any of his competency hearings.”

He asserts: “We just don’t know what happened in the court room that day.”

      But because neither the October 12, 2018 hearing nor the January 14, 2019

hearing was reported, it is hard to verify the factual premise underlying Chatman’s

claims.    Plus, the court orders following those hearings cast doubt on his

allegations. The October 15 order finding defendant incompetent opens with this

sentence: “On 10/12/18 the Defendant appeared in person and with counsel,

attorney Tomas Rodriguez, before this Court for a hearing on the issue whether

the defendant is competent to stand trial pursuant to Iowa Code Sections 812.4

and 812.5.” Less clear, the January 14 order finding Chatman competent states:

“On 01/14/2019 the Defendant appeared in [stet] by counsel Tomas Rodriguez

before this Court for a hearing on the issue whether the defendant is competent to

stand trial pursuant to Iowa Code Sections 812.4 and 812.5.” But we glean another

clue from the January 25 hearing, when the judge uttered these introductory words:

“On January 14th of 2019 was the first time that I met Mr. Chatman, where we had

an order reversing commitment or incompetency.” The court’s statement suggests

Chatman was present for the competency restoration hearing.

      In its appellee’s brief, the State appears to accept that Chatman was absent

from the two unreported competency hearings. But the State also argues that, as

appellant, Chatman had the duty under Iowa Rule of Appellate Procedure 6.806 to

recreate the record of the proceedings for which a transcript was unavailable. We

agree. Chatman has no right to relief on appeal because he did not try to prepare
                                            13

a statement as required by rule 6.806. See In re T.V., 563 N.W.2d 612, 614 (Iowa

1997).

         B.      Ineffective Assistance of Counsel

         Chatman contends his trial counsel made four critical omissions:

(1) counsel did not present expert testimony or request a jury instruction on eye

witness identification; (2) counsel did not object to alleged prosecutorial

misconduct during closing arguments; (3) counsel did not preserve error on the

court’s failure to follow the timeline in Iowa Code section 812.8(4), and (4) counsel

did not object to photographs of the victim “intended to inflame the passion of the

jury.”8 Chatman also raises cumulative error. To succeed on these contentions,

Chatman must prove two elements by a preponderance of the evidence: (1) trial

counsel failed to perform an essential duty, and (2) this failure led to prejudice.

See State v. Webster, 865 N.W.2d 223, 231 (Iowa 2015)

         While     we    have   statutory        authority   to   decide   Chatman’s

ineffective-assistance-of-counsel claims because his appeal preceded the July 1,

2019 effective date of Senate File 589 (amending Iowa Code section 814.7), the

prudent course is to preserve them for possible postconviction-relief proceedings.

See State v. Trane, 934 N.W.2d 447, 465 (Iowa 2019). At those proceedings,

Chatman’s trial counsel will have a chance to explain the defense strategy. See

id.; State v. Coil, 264 N.W.2d 293, 296 (Iowa 1978) (“[A] lawyer is entitled to [her]

day in court, especially when [her] professional reputation is impugned.”).




8 Although Chatman did not preserve error on this pro se issue, the State
acknowledges Chatman “could style this as an ineffective assistance claim.”
                                         14


Likewise, the postconviction court can consider any cumulative effect of prejudice

arising from all the claims. See State v. Clay, 824 N.W.2d 488, 501 (Iowa 2012).

      C.        Substantial Evidence

      Chatman frames this case as a whodunit and contends the State failed to

prove he was the culprit. In his pro se supplemental brief, he adds the argument

that the State failed to prove he possessed a dangerous weapon, an element of

first-degree robbery and first-degree burglary.      But trial counsel moved for

judgment of acquittal only to contest identity. Because the motion did not preserve

the ground now raised by Chatman pro se, we cannot consider it for the first time

on appeal. See State v. Crone, 545 N.W.2d 267, 270 (Iowa 1996). In his pro se

supplemental reply brief, Chatman contends counsel was ineffective in failing “to

object to the lack of the use of a dangerous weapon.” Chatman faces another

procedural roadblock; Iowa appellate courts “have long held that an issue cannot

be asserted for the first time in a reply brief.” Young v. Gregg, 480 N.W.2d 75, 78

(Iowa 1992). Thus, we turn to the only preserved substantial-evidence challenge:

Whether the State proved Chatman was the assailant.

       We consider evidence to be “substantial” if it can convince a rational jury

that the defendant was guilty beyond a reasonable doubt. State v. Chapman, 944

N.W.2d 864, 871 (Iowa 2020). We view the evidence in the light most favorable

to the State.    Id.   Evidence is not substantial if it only creates “speculation,

suspicion, or conjecture.” Id. “Identity is an element of a criminal offense which

the State must prove beyond a reasonable doubt.” State v. Jensen, 216 N.W.2d

369, 374 (Iowa 1974).
                                         15


       In his challenge to the State’s proof, Chatman attacks the identifications by

witnesses Everson and George. Chatman points to inconsistencies in how they

described the suspect to investigators.       He also highlights their hesitancy to

confirm that his photograph, provided by police, depicted the same person they

saw in Mandujano’s apartment. At trial, Chatman offered family members as alibi

witnesses to show he was not in Des Moines on the day of the crimes.

       But Chatman’s argument cannot carry the day. Both Everson and George

identified Chatman in open court as the person they saw demanding money and

threatening Mandujano with a knife. The weight of these in-court identifications

“was for the jury.” See State v. Doolin, 942 N.W.2d 500, 510–11 (Iowa 2020)

(explaining jurors are “not so susceptible that they cannot measure intelligently the

weight of identification testimony that has some questionable feature”). And their

identifications did not stand alone.     The State offered evidence connecting

Chatman to the minivan at the scene. The jury was free to credit that testimony,

as well as the identifications by Everson and George, and reject his alibi testimony.

See State v. Shorter, 893 N.W.2d 65, 74 (Iowa 2017).            Finding substantial

evidence, we decline to disturb the verdicts.

       D.     Sentencing

       Finally, Chatman contests his sentence.         The district court imposed

consecutive, indeterminate terms of twenty-five years on the two felonies and one

year on the misdemeanor assault—a term not to exceed fifty-one years in prison.

The court also imposed a mandatory-minimum term of seventeen and one-half

years on the robbery conviction. Because of that mandatory minimum, the court

planned to run the felony sentences concurrently. But after hearing Chatman’s
                                           16


hostile and profanity-laced allocution, the court opted to impose consecutive terms.

The court reasoned: “I need to consider your rehabilitation and the protection of

the public. And considering the allocution that you just made, it appears to me

highly unlikely that you’ll ever be rehabilitated, because nothing is your fault.”

         Chatman first challenges the seventy-percent mandatory minimum.

Chatman acknowledges that mandate complied with the law at the time of

sentencing. But Chatman flags new legislation that gives the sentencing court

discretion to impose a mandatory minimum between one-half and seven-tenths of

the maximum term. See Iowa Code § 902.12(3) (2019).9 Chatman also claims

the court failed to state on the record its reason for imposing the sentence,

particularly its reason for imposing consecutive terms. See Iowa R. Crim. P.

2.23(3)(d); State v. Hill, 878 N.W.2d 269, 274 (Iowa 2016). Chatman argues the

reason the court did give for imposing consecutive terms—tied to Chatman’s

outbursts during the sentencing hearing—was improper.

         In response, the State agrees the new provision on mandatory-minimum

terms requires a remand for resentencing on the robbery conviction. See State v.

Smith-Berry, No. 19-0839, 2020 WL 2988410, at *4 (Iowa Ct. App. June 3, 2020);

State v. Brown, No. 18-1988, 2020 WL 1879686, at *6–7 (Iowa Ct. App. Apr. 15,

2020); State v. Fagan, No. 19-0492, 2020 WL 1310319, at *1–3 (Iowa Ct. App.



9   Section 902.12(3) now provides:
         A person serving a sentence for a conviction for robbery in the first
         degree in violation of section 711.2 for a conviction that occurs on or
         after July 1, 2018, shall be denied parole or work release until the
         person has served between one-half and seven-tenths of the
         maximum term of the person’s sentence as determined under
         section 901.11, subsection 2A.
                                       17


Mar. 18, 2020). But the State contends the rest of the sentence was proper and

should not be revisited on remand. In defense of the consecutive sentences, the

State asserts the sentencing court was “not reacting to any particular breach of

decorum or even to the personal attacks.”       Instead, the court focused on

Chatman’s lack of remorse, a permissible sentencing factor.        See State v.

Harrison, 914 N.W.2d 178, 204 (Iowa 2018); State v. Knight, 701 N.W.2d 83, 88

(Iowa 2005) (“A defendant’s lack of remorse can be discerned ‘by any admissible

statement made by the defendant pre-trial, at trial, or post-trial,’ or by ‘other

competent evidence properly admitted at the sentencing hearing.’” (quoting State

v. Shreves, 60 P.3d 991, 996 (Mont. 2002)).

      We agree with the State that the sentencing court offered proper reasons

for imposing consecutive terms. Yet we do not find it necessary to constrain the

resentencing court to the same rationale. On remand, the court may reconsider

all discretionary aspects for sentencing based on the three offenses for which

Chatman was convicted. See State v. Jacobs, 644 N.W.2d 695, 697 (Iowa 2001).

      CONVICTIONS AFFIRMED; SENTENCE VACATED AND REMANDED

FOR RESENTENCING.